Citation Nr: 1703620	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-00 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a prostate condition.

2. Entitlement to an increased rating for bilateral pes planus with plantar fasciitis, currently evaluated at the 10 percent level.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from October 1981 to         January 2002.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from September 2010 and August 2011 rating decisions of the          VA Regional Office (RO) in St. Petersburg, Florida.  The Board remanded this case April 2015.  

In June, then August 2016, the Veteran filed Notices of Disagreement (NODs) with additional denied claims.  He requested Decision Review Officer (DRO) review rather than traditional appeal, and consequently the matters should be addressed at the DRO level, precluding need for issuance of a Statement of the Case (SOC).  

The Board has reached a decision on the Veteran's increased rating claim in part, and both claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

As of the June 29, 2015 VA examination, it is established that the Veteran now has an approximation of severe pes planus, with many of the constituent symptoms     set forth under rating criteria.


CONCLUSION OF LAW

Effective June 29, 2015, the criteria are met for a 30 percent rating for bilateral pes planus with plantar fasciitis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.10; 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.              §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

The Board finds the VCAA duties to notify and assist met as to the claim being decided, for increased evaluation for bilateral pes planus with plantar fasciitis.
The Veteran has been provided satisfactory and timely VCAA notice by               January 2011 correspondence.  In furtherance of VA's duty to assist, the Veteran has undergone several VA Compensation and Pension examinations, and                   post-service VA, military clinic and private outpatient treatment records have been acquired.  The Board finds compliance with prior remand directive of conduction another VA examination.  A hearing was not requested.  There is no indication of further development to complete or relevant evidence to associate with the record.                The Board has a sufficient basis upon which to issue a decision.

Increased Evaluation for Bilateral Foot Disorder

I. Applicable Law and Case Background

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

When evaluating a musculoskeletal disability consideration is given to the degree of additional limitation upon motion due to functional loss. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes analysis of functional impairment above and beyond initial measurement of limitation of motion, involving painful motion, weakness, incoordination, and fatigability,  particularly during times when these symptoms "flare up," such as during prolonged use, and assuming not already contemplated in the rating criteria.  Id.  See also 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Under Diagnostic Code 5276, mild pes planus, with symptoms relieved by built-up shoe or arch support, will correspond to a noncompensable (0 percent) rating.                     A 10 percent rating is assigned for moderate pes planus, with weight-bearing line over or medial to great toe.  A 30 percent rating is warranted for severe bilateral  pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."           38 C.F.R. § 4.6.  (Here as well, the underlying diagnostic code provides considerable additional guidance, beyond conclusory estimated severity of condition.)

A June 29, 2015 VA examination indicates diagnoses of pes planus, hallux valgus, and plantar fasciitis.  The Veteran stated he continued to experience bilateral arch pain with weight bearing.  He also experienced dull aching right great toe pain, and was scheduled to undergo surgical repair but had right knee surgery.  There were no flare-ups impacting function of the foot.  The Veteran reported decreased ability to stand or walk for prolonged periods of time secondary to bilateral foot pain.  There was pain on use of the feet, including on manipulation.  There was no indication of swelling on use.  The Veteran had characteristic callouses.  Orthotics were used on both sides.  There was no extreme tenderness of plantar surfaces on one or both feet.  There was decreased longitudinal arch height of one or both feet on weight-bearing.  There was objective evidence of marked deformity of one or both feet (pronation, abduction).  There was marked pronation of one of both feet, condition improved by orthopedic shoes or appliances.  For both feet, the weight-bearing line fell over or medial to the great toe.  There was no other condition than pes planus causing alteration of the weight-bearing line.  The Veteran had inward bowing of the Achilles tendon of both feet.  He did not have marked inward displacement and severe spasm of the Achilles tendon on manipulation of one or both feet.                  There were mild to moderate symptoms due to right side hallux valgus condition.                   The Veteran had not had foot surgery.  There was pain to both feet, including on weightbearing.  Functioning overall was not indicated as so diminished that amputation with prosthesis would equally serve the Veteran.  There was no further related occupational task limitation.  It was further indicated that sharp pain in the bilateral heels was likely a combination of plantar fasciitis and pes planus,                 dull aching pain in right great toe attributable to hallux valgus.  

A May 2016 VA examination indicates diagnoses of hallux valgus, left foot; and bilateral pes planus, with right foot plantar fasciitis.  For treatment purposes, the Veteran wore padded athletic shoes, with no special inserts.  The Veteran described pain with prolonged standing and walking, and when getting into and out of vehicles.  As to flare-ups, he described chronic daily pain in both feet from the time his feet hit the floor in the morning.  He reported having functional loss and/or functional impairment, with no prolonged standing or walking.  He had pain on use of both feet, and on manipulation of both feet.  There was no swelling on use.  He had characteristic callouses.  He did not have extreme tenderness of the plantar surfaces on one or both feet.  He did have decreased longitudinal arch height of both feet on weight-bearing.  There was no objective evidence of marked deformity of one or both feet.  There was no marked pronation of one of both feet.  For both feet the weight-bearing line fell over or medial to the great toe.  The Veteran did not have inward bowing of the Achilles tendon of one or both feet.  He did not have marked displacement and severe spasm of the Achilles tendon on manipulation of one or both feet.  There were mild to moderate symptoms due to hallux valgus condition, right side.  The Veteran did not have any foot injuries or other conditions not already described.  Contributing factors to functional loss and limited motion were pain on movement, pain on weight-bearing, deformity, disturbance of locomotion, interference with standing, and lack of endurance.  No assistive devices were utilized.  The Veteran was unable to walk on his toes having complained of pain.  Functional impact consisted of no prolonged standing or walking.  

In view of the above, the Board will increase the rating to 30 percent, from the date of the June 29, 2015 VA examination.  While neither examination report alone definitively warrants the increased rating, there are sufficient grounds from the record as a whole.  This is also resolving reasonable doubt in the Veteran's favor.  See 38 C.F.R. § 4.3.  It has been effectively proven that the Veteran had evidence of marked foot deformity; pain on manipulation and use accentuated; and characteristic callosities.  This amounts to three out of four of the denoted symptomatology as constituent of severe pes planus, and so warrants the assignment of 30 percent rating.  The basis for this award indicated, there is no sign of "pronounced" flatfoot (i.e., marked pronation, extreme tenderness of foot surfaces, etc.), or for that matter highly severe foot injury, substantiating beyond                  30 percent.

For these reasons, the Board is issuing a partial grant of benefits sought.  The Board has applied VA's benefit-of-the-doubt doctrine accordingly.  

The questions of whether the veteran is entitled to a rating in excess of 10 percent prior to June 29, 2015 and a rating in excess of 30 percent thereafter require additional adjudication via a Supplemental Statement of the Case and are addressed on remand.  The partial grant on appeal is fully favorable, to the extent a determination has been made, and will not prejudice the Veteran in any way.


ORDER

A 30 percent rating for bilateral pes planus with plantar fasciitis is granted as of June 29, 2015, subject to the laws and regulations on VA compensation.


REMAND

By prior remand directive, the Veteran was afforded a June 2015 VA examination for a prostate condition.  The opinion given was that the Veteran's diagnosed benign prostatic hyperplasia was not incurred in service, since not mentioned in Service Treatment Records (STRs) and then absent post-service for 8 years.  The Veteran however, points out other theories of recovery.  On December 2012 VA Form 9 (Substantial Appeal) he states that a prostate condition is directly related to a groin injury on active duty.  His September 2015 statement was that the prostate condition developed after surgical removal of a cyst for bladder incontinence.  In light of these averments, the Board requests re-examination by an appropriate medical specialist.  

As noted above, the Board has determined that a 30 percent evaluation is warranted for the Veteran's bilateral pes planus with plantar fasciitis as of June 29, 2015.  The Board also notes, however, that the Veteran was never furnished with a Supplemental Statement of the Case following his May 2016 VA examination, the report of which contains findings directly relevant to the issue on appeal.  A determination of whether the veteran is entitled to a rating in excess of 10 percent prior to June 29, 2015 and a rating in excess of 30 percent thereafter must be deferred until a Supplemental Statement of the Case is furnished, so as to avoid prejudice to the Veteran.  38 C.F.R. §§ 19.9. 19.31.

Accordingly, this claim is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records, and associate them with the Veterans Benefits Management System (VBMS) electronic           claims file.

2. Schedule the Veteran for VA examination with the appropriate medical professional for the genitourinary system, for prostate condition.  The VBMS and "Virtual VA" records databases must be provided to  and reviewed by the examiner in conjunction with the  examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail. 

The examiner should provide an opinion whether          the Veteran's benign prostatic hypertrophy (and any further diagnosed prostate condition) was at least as likely as not (50 percent or greater probability) incurred in active service or is otherwise etiologically related to service.  In so doing, directly consider the theories raised by the Veteran that a prostate condition is the result of groin injury on active duty, and that the prostate condition developed after surgical removal of a cyst for bladder incontinence (along with materials provided in  September 2015 with accompanying medical records). Indicate review of the June 2015 prior examination, although there was not direct consideration of the two theories denoted above.

The examiner must provide a complete rationale for all opinions offered.  

3. Review the claims file.  If any of the directives specified in this remand have not been implemented,     take proper corrective action.  Stegall v. West, 11 Vet. App. 268 (1998). 

4. Then, re adjudicate the claims on appeal for entitlement to service connection for a prostate condition, and entitlement to a rating in excess of 10 percent prior to June 29, 2015 and in excess of 30 percent for bilateral pes planus with plantar fasciitis.  If either benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of  the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


